IN THE
                        TENTH COURT OF APPEALS

                               No. 10-08-00111-CV

JERRY AUTRY, INDIVIDUALLY AND ON
BEHALF OF AUTRY-KENNEDY ENTERPRISES, INC.,
                                   Appellant
 v.

SHAWN KENNEDY AND OHM AUTOMATION, INC.,
                               Appellees


                         From the 413th District Court
                            Johnson County, Texas
                          Trial Court No. C200500520


                         MEMORANDUM OPINION


      Jerry Autry, individually and on behalf of the company he partially owned,

Autry-Kennedy Enterprises, Inc., sued Shawn Kennedy and OHM Automation, Inc.

Kennedy and OHM filed a motion for summary judgment and two supplemental

motions for summary judgment alleging various grounds for summary judgment. The

trial court granted all the motions without specifying upon which ground it was

relying. Because at least one ground on which summary judgment was sought was not

challenged on appeal, we affirm.
       To obtain a reversal when the trial court does not specify the basis for its

summary judgment, the appealing party must show it is error for the judgment to be

based on any ground asserted in the motion. Star-Telegram, Inc. v. Doe, 915 S.W.2d 471,

473 (Tex. 1995). One ground asserted in Kennedy and OHM’s first motion was the

defense of the statute of limitations. Autry did not respond to that ground at the trial

court and has not challenged that ground in his appeal. Having no complaint from

Autry regarding the trial court’s decision to grant the motion for summary judgment

based on the limitations ground, we must affirm the summary judgment in favor of

Kennedy and OHM. See Shanklin v. Grimes, No. 10-01-00023-CV, 2003 Tex. App. LEXIS

5332 (Tex. App.—Waco June 25, 2003, no pet.) (mem. op.); Heister v. W. Shamrock, No.

10-01-00366-CV, 2003 Tex. App. LEXIS 5160 (Tex. App.—Waco June 18, 2003, no pet.)

(mem. op.).

       The trial court’s judgment is affirmed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Affirmed
Opinion delivered and filed September 24, 2008
[CV06]




Autry v. Kennedy                                                                  Page 2